Citation Nr: 1808729	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-38 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for peripheral nervous system disorder associated with Agent Orange (herbicide) exposure.

4.  Entitlement to service connection for immune system disorders associated with herbicide exposure.

5.  Entitlement to service connection for metabolic digestive disorder (claimed as gastroesophageal reflux disease (GERD)) associated with herbicide exposure.

6.  Entitlement to service connection for diabetes mellitus type II associated with herbicide exposure.

7.  Entitlement to service connection for skin cancer, claimed as dermatofibrosarcoma, carcinoma, and clear cell sarcoma in the tendons of the left hand associated with herbicide exposure.

8.  Entitlement to service connection for birth defects and stillborn baby associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to February 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009, March 2010, and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The May 2009 rating decision denied the Veteran's service connection claims pertaining to back and eye disabilities.  The Board observes that an August 2010 rating decision granted service connection for an eye disability and this issue is no longer before the Board.

The March 2010 rating decision denied the Veteran's service connection claims pertaining to peripheral nervous system disorder, immune disorder, metabolic digestive disorder, diabetes mellitus, type II, skin cancer, clear cell carcinoma, skin disorder, and birth defects.

The July 2015 rating decision denied the Veteran's service connection claims pertaining to bilateral knee disability.

In October 2017, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript has been associated with the file.  During the hearing, the Veteran requested the record be held open for 90 days in order for him to obtain additional evidence.  No additional evidence has been received. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  It is not shown that the Veteran was exposed to herbicide agents (to include Agent Orange) at any point during service.

2.  The Veteran's current lumbar spine disability did not manifest until many years after service, and is not shown to be causally related to service.

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, a current disability of either knee.

4.  It is not shown that the Veteran has, or during the pendency of this claim has had, a peripheral nervous system disorder.

5.  It is not shown that the Veteran has, or during the pendency of this claim has had, an immune system disorder.

6.  The Veteran's digestive disorder, claimed as GERD, is not shown to be casually or etiological related to an in-service event, injury or disease.

7.  There is no competent evidence or opinion that the Veteran's Type II diabetes mellitus-first manifested and diagnosed more than one year after service-is medically related to service.

8.  There is no competent evidence or opinion that the Veteran's skin cancer, claimed as dermatofibrosarcoma, carcinoma, and clear cell sarcoma in the tendons of the left hand was the result of an in-service disease or injury.

9.  Birth defects and a stillborn baby are not disabilities for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for peripheral nervous disorder are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for an immune system disorder are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
5.  The criteria for service connection for metabolic digestive disorder (claimed as GERD) are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).

6.  The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for skin cancer, claimed as dermatofibrosarcoma, carcinoma, and clear cell sarcoma in the tendons of the left hand are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for service connection for birth defects and a stillborn baby have not been met.  38 U.S.C. §§1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Standards and Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 
The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra. 

The Board observes the Veteran was provided a VA examination for his low back disability; however, examinations are not needed for the remaining service connection claims because there is no competent evidence that any of the disabilities manifested in service or until several years thereafter and there is no competent evidence indicating a link between the disabilities and service, to include claimed herbicide exposure.  As the threshold for finding that the evidence of record indicates that the claimed disabilities or symptoms may be related is not met, VA is not obliged to provide an examination or obtain an opinion in response to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Analysis

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of the pertinent facts and circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2).  A lay person is competent to report such thing as chronic in-service symptoms, current symptoms, and events (such as when injuries, hospitalization, or treatment occurred).  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Lumbar spine disability

The Veteran seeks service connection for a lumbar spine disability.  He contends in various statements; as well as his October 2017 testimony, that his current lumbar spine disability is due to service.

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  See July 2010 VA examination report.  The Board observes, however, the evidence of record does not establish that this condition manifested to a compensable degree within one year of the Veteran's separation from service in February 1963, nor does the evidence show that he has exhibited a continuity of symptomatology relating to this condition since that time.

The service treatment records (STRs) document the Veteran was seen in December 1962 for a lifting injury to his back.  Muscle spasm was diagnosed.  An x-ray taken during the visit was normal.  On the January 1963 separation examination report, clinical evaluation of the spine was normal.  Further, in a November 1963 re-enlistment examination, the Veteran voiced no back complaints, and clinical evaluation of the spine was normal.

Post-service treatment records from Complete Healthcare Services, Dr. D.S., the Christus Jasper Memorial Family Practice Center; as well as VA treatment records show no specific treatment for degenerative disc disease.  

During the July 2010 VA examination, the Veteran reported that in 1974 he experienced a workman's compensation lifting injury and was subsequently diagnosed with a herniated nucleus pulposus.  Physical examination was essentially unremarkable.  X-ray shows mild degenerative disc disease.  The examiner noted that the only STR to address the Veteran's back shows he had a minor muscle spasm in his back.  The examiner observed that there was no indication the Veteran had any issues with his back from 1962 until 1974 when there was a reported workman's compensation lifting injury.  The examiner stated that there is no indication that the in-service mechanical lifting injury was severe enough to cause residual.  He reasoned that the Veteran was discharged from the service in 1963 and continued to work until 10 years later in 1974 when he injured his back on the job.  He concluded, it was therefore, his opinion that the Veteran's current lumbar spine disability is more likely related to the 1974 workman's compensation injury and not his military service.

The record provides compelling evidence against the claim in that it shows a significant gap of over a decade between the Veteran's separation from active duty in 1963 and the initial onset of lumbar disability.  See Maxson, 230 F.3d at 1330   (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Buchanan, 451 F.3d at 1336 (holding that the Board properly determined that lay recollections of medical problems some 20 years after the Veteran's separation from service have only slight probative value; in doing so, the Federal Circuit held that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay statements). 

The Board also emphasizes that none of the post-service treatment records contains a medical opinion relating the Veteran's lumbar spine disorder to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Indeed the only evidence that the Veteran's lumbar spine disorder is related to service is his own lay statements.  But, again, as previously discussed, as a lay person without any medical training and expertise, the Veteran is simply not competent to render a medical opinion in this regard.  See Jandreau, 492 F.3d at 1377 n.4.  He is competent to comment on his symptoms of lumbar pain since service, he is not competent to attribute them to a clinical diagnosis.  See Jandreau and Layno, both supra.  But even assuming for the sake of argument that he is competent to make this kind of medical determination, his statements would have virtually no probative value in light of the medical evidence showing that his lumbar spine disorder first appeared many years after his military service had ended.  See Buchanan, 451 F.3d at 1336 (holding that the Board retains the discretion to weigh the evidence submitted, including lay evidence).

The Board thus concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder.  And as the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, the claim is denied.

Bilateral knee disability

The Veteran seeks service connection for a bilateral knee disability.  He contends that he has a knee disability due to service.  During the October 2017 hearing, the Veteran indicated that he experienced a bilateral knee injury when he was putting new tires on a rim to put on a jet, and it exploded and pieces of the tire hit both knees.  The Veteran indicated that he was knocked down and out for about two weeks.  He stated that he did not seek any treatment during service.  The STRs show no complaints of or treatment for knee disability.  On separation examination, prior scars were noted on the knees; however, clinical evaluation of the lower extremities was normal.

Post-service treatment records show a history of a right knee scope when he was 14 years old and a left knee repair in 1995.  There is no specific treatment, however, for his knees and no current knee disability is shown.  

The question for the Board in this matter is whether the Veteran has or has had the disability in question.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for disability, claimed as bilateral knee disability as he does not have a current diagnosis of such disability, and has not had a diagnosis of such disability. 

Thus, the Board finds that the competent and probative medical evidence is against this claim. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Agent Orange exposure

The Veteran contends that he was exposed to Agent Orange during his period of active service.  He contends that such exposure occurred while he was stationed at Roosevelt Roads Naval Air Station, Puerto Rico from November 1960 to January 1963.  He testified at his October 2017 hearing that while he was serving in Puerto Rico, he noticed that there was no green grass on either side of the runway.  He contends that he thought that was the residual effects of prior spraying of herbicides. 

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309 (e), including type II diabetes mellitus, peripheral nervous disorder, dermatofibrosarcoma, and clear cell sarcoma in the tendons may be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  The Board notes that immune disorder, GERD, and birth defects are not diseases for which presumptive service connection is granted under 38 C.F.R. § 3.309.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.  Therefore, given the Veteran's contentions that his disabilities are directly related to his alleged herbicide exposure, the Board will determine whether he is entitled to service connection based on a theory of direct causation.

The Veteran's service personnel records show that he was stationed at Roosevelt Roads Naval Air Station, Puerto Rico from December 1, 1960 to January 24, 1963.  In a document entitled "Information from Department of Defense on Herbicide Tests and Storage outside of Vietnam", it is shown that herbicides were tested in Puerto Rico in 1956, 1957, 1966, 1967 and 1968.

Peripheral nervous disorder, Immune disorder, Type II diabetes, GERD, Sarcoma

The STRs show no complaints of or treatment for a peripheral nervous disorder, an immune disorder, diabetes, GERD, or sarcoma.  Post-service treatment records beginning in 2001 to 2017 show initial treatment for diabetes, GERD, as well as status post biopsy for lesions from the Veteran's hand starting in 2001.  There is no indication from the records that the Veteran has been diagnosed with peripheral nervous disorder, or an immune systems disorder.

In an undated statement, the Veteran's personal private provider, Dr. D.S., indicates the type II diabetes and GERD could have been caused by exposure to Agent Orange.

During the October 2017 hearing, the Veteran reiterated his contentions that his disabilities were due to Agent Orange exposure, because he had no other reason to explain his disabilities.  Indeed, he noted that he is the only person in his family to have diabetes or cancer.  Further, he noted that no medical provider had definitely indicated that his disabilities are due to Agent Orange exposure.

Relevant to peripheral nervous system and immune system disorders, there is no indication that the Veteran has been diagnosed with disabilities pertaining to the peripheral nervous and immune systems.  As previously discussed, the question for the Board in this matter is whether the Veteran has or has had the disability in question.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for disabilities, claimed as peripheral system and immune system disorders as he does not have current diagnoses of such disabilities, and has not had diagnoses of such disabilities. 

Thus, the Board finds that the competent and probative medical evidence is against the claims.

Relevant to the remaining claims, treatment records show that the Veteran currently has diabetes mellitus, GERD, and a history of sarcoma, as well as the surgical history involving the removal of the lesions from the Veteran's hand; the diagnoses of these disabilities are not in dispute.  Thus, a current disability is shown by the evidence.

In regard to an in-service event, and evidence linking the current disability to an in-service event, these elements of service connection have not been met. 

Although a presumption of exposure to herbicides exists for veterans who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, the Veteran has not asserted that he served in Vietnam and his service personnel records do not reflect Vietnam service.  See 38 C.F.R. § 3.307 (a)(6)(iii). Likewise, the Veteran does not contend and the evidence does not show that he served in Korea in a unit near the demilitarized zone.  38 C.F.R. § 3.307 (a)(6)(iv). In this regard, the Board observes that the only evidence of exposure to Agent Orange is the Veteran's own lay statements.  The Veteran is competent to testify that he spent time performing his duties where he witnessed no green grass on either side of the runway; however, it is clear from his testimony that he is only speculating that he was exposed to herbicides during service.  See, e.g., transcript page 17.  The Board observes the latest list of information from the Department of Defense on Herbicides Tests and Storage outside of Vietnam.  As noted, herbicides were stored in Puerto Rico in 1956, 1957, 1966, 1967 and 1968; and the Veteran was not stationed in Puerto Rico during any of those times.  The Veteran has also not provided any additional significant concrete details to warrant further investigation of his allegations of exposure.  Therefore, there is simply no probative evidence establishing that the Veteran was exposed to herbicides during his service. 

Although the Veteran contends the exposure occurred on a second-hand basis through residual effects of prior spraying on the grass on either side of the runways, there is no provision of law establishing a presumption of such exposure.  He is also not qualified to identify Agent Orange compounds or to opine that he was exposed to any tactical herbicides simply by being exposed to plants, weeds, and grass, etc.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127   (1998).  Accordingly, the preponderance of the evidence is against a conclusion that the Veteran was exposed to Agent Orange during service. 

Turning to the issue of entitlement to service connection on a direct basis, the Board finds there is no medical opinion linking the diabetes, GERD, sarcoma diagnosed many years post-service to his military service or any incident thereof.  The Board notes the opinion from Dr. D.S. that indicates the diabetes and GERD could be caused by Agent Orange exposure.  The Board finds, however, that such opinion has little probative value as it speculative.  Further, there is no probative evidence that the Veteran has been exposed to Agent Orange.

The Veteran's lay assertions of record linking his diabetes, GERD, and cancer to service are incompetent and also of little probative value.  Although the Veteran is competent to describe when he began experiencing certain lay-observable symptoms relevant to his disabilities, having no training or expertise in medicine, he is not competent to offer an opinion on the complex issue of when diabetes, GERD, and sarcoma diagnoses initially manifested.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433-435 (2011).  Thus, again, the lay assertions in this regard have no probative value.

The Veteran's service connection claim relevant to diabetes mellitus, type II also cannot be granted on the theory of continuity.  The Board observes there is no medical evidence to support such theory.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2001, several decades after the Veteran's military separation in 1963.  Further, the STRs do not show that the Veteran developed diabetes mellitus during his active military service.  The STRs do not document any complaints of or treatment for diabetes mellitus or its associated symptoms.  When the Veteran was first treated post-service in 2001, he did not indicate that his diabetes mellitus had been present since his active military service, and he has not reported any symptoms shown by competent evidence to be those associated with untreated diabetes.  The evidence of record does not show continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

Inasmuch as the Veteran's disabilities did not have their onset during service, are not otherwise related to his active service, and did not manifest (diabetes) within a year of his discharge from active service, the Board concludes that the disabilities were not incurred in active service and may not be presumed to have been so incurred.  

The preponderance of the evidence being against these claims, the benefit-of-the-doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for metabolic digestive disorder, diabetes mellitus and skin cancer are not warranted.

Birth defects

The Veteran seeks service connection for birth defects and still born birth.  

The Board finds that the claimed conditions are not disabilities under the applicable law.  Birth defects in offspring and stillbirths do not meet the criteria for loss of use of a creative organ under 38 C.F.R. § 3.350 (a)(1).  The closest analogue to the Veteran's claim is VA benefits granted to the offspring of Vietnam veterans suffering from spina bifida under 38 U.S.C. § 1805, but these benefits are granted to the children suffering the disability, not to the veterans.  Additionally, the Veteran did not serve in the Republic of Vietnam.

The Board is sympathetic to the Veteran's situation.  Unfortunately, VA regulations do not contain provisions authorizing benefits paid to veterans for exposure to chemicals resulting in stillbirths and birth defects suffered by members of veterans' families.  Therefore, the Board is without authority to grant benefits to a claimant that has no basis under statutory law.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further notes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Therefore, as a matter of law, the claim of entitlement to service connection for family health issues and multiple birth defects must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for peripheral nervous system disorder associated with herbicide exposure is denied.

Service connection for immune system disorders associated with herbicide exposure is denied.

Service connection for metabolic digestive disorder (claimed GERD) associated with herbicide exposure is denied.

Service connection for diabetes mellitus type II associated with herbicide exposure is denied.

Service connection for skin cancer, claimed as dermatofibrosarcoma, carcinoma, and clear cell sarcoma in the tendons of the left hand associated with herbicide exposure is denied.

Service connection for birth defects and stillborn baby associated with herbicide exposure is denied.






______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


